Citation Nr: 0604996	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-33 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether an appeal of a May 2002 rating decision as to the 
assignment of an effective date of July 17, 2000 for the 
grant of service connection for a left hip disability was 
timely filed.

2.  Whether an appeal of the May 2002 rating decision as to 
the assignment of a 
10 percent disability rating for the left hip disability was 
timely filed.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran served on active duty for training from April 
1971 to October 1971. 

This case has come before the Board of Veterans' Appeals 
(Board) on appeal from a determination issued in August 2003 
by the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

In the May 2002 rating decision, service connection was 
granted for a left hip disability, effective July 17, 2000; a 
10 percent disability rating was assigned.  
The RO sent the veteran notice of the rating decision and of 
his appellate rights in a letter dated May 29, 2002.  The 
veteran filed a timely notice of disagreement (NOD) as to the 
disability rating and effective date assigned.  On May 30, 
2003, the RO mailed a statement of the case (SOC) to the 
veteran.  A date stamp reflects receipt by the RO on July 31, 
2003 of a VA Form 9 (substantive appeal) in which the veteran 
indicated his desire to appeal the two issues.

In August 2003, the RO determined that an appeal had not been 
timely filed.  The veteran filed a timely NOD as to the 
August 2003 determination, and the RO issued a SOC in October 
2003.  The veteran perfected his appeal as to the timeliness 
of the previous appeal by way of a substantive appeal (VA 
Form 9) received in November 2003.

In November 2003, the veteran requested a Travel Board 
hearing.  In November 2004, the veteran withdrew his request 
for a hearing.  There are no outstanding hearing requests.


FINDING OF FACT

The veteran filed a substantive appeal of the May 2002 rating 
decision on July 31, 2003, over 60 days after the issuance of 
the SOC on May 30, 2003.


CONCLUSIONS OF LAW

1.  The veteran failed to submit a timely appeal as to the 
issues decided in the May 2002 rating decision.  38 U.S.C.A. 
§§  7105, 7108 (West 2002); 38 C.F.R. § 20.302 (2005).

2.   Because the veteran failed to file a timely substantive 
appeal of the May 2002 rating decision, the Board has no 
jurisdiction over the issues, and the appeal must be 
dismissed.  38 U.S.C.A. § 7104  (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is ultimately seeking an earlier effective date 
and an increased rating for his service-connected left hip 
disability.  As has been described in the Introduction, 
however, the issues now before the Board involve the 
timeliness of his filing of an appeal as to those underlying 
issues.  The veteran contends that he filed timely 
substantive appeals of the May 2002 rating decision as to the 
assignments of the effective date of July 17, 2000 for the 
grant of service connection for the left hip disability and a 
10 percent disability rating for the left hip disability.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issues on appeal is based on the operation 
of law and that the VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The facts in this case are not in dispute.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (the Court) held that the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  The Board finds that such is the case as to 
the issues here on appeal.  Application of pertinent 
provisions of the law and regulations will determine the 
outcome.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2005).  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  As noted above, the veteran requested a Travel 
Board hearing in his November 2003 VA Form 9, but he later 
withdrew his request for a Board hearing.  

In addition, the record shows that appeal of the timeliness 
issue was fully developed for appellate review after the 
veteran's filing of a timely notice of disagreement in 
response to the August 2003 adverse determination on the 
timeliness of appeal issues.  He was furnished with a 
statement of the case addressing the timeliness issue in 
October 2003.  See 38 C.F.R. § 19.34 (2005) [the matter of 
the timeliness of filing of a substantive appeal is itself an 
appealable issue, and if a claimant or representative 
protests an adverse determination by the agency of original 
jurisdiction, the claimant should be furnished with a SOC]; 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).

After the statement of the case is provided to the claimant, 
a formal appeal must be filed either by the claimant 
personally or his or her authorized representative within 60 
days from the date the statement of the case is mailed, or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. §§ 20.301(a), 20.302(b) (2005); see also Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993) [where a claimant did not 
perfect an appeal by timely filing a substantive appeal, the 
RO rating decision became final].  However, when the rules 
require that any written document be filed within a specified 
period of time, a response postmarked prior to expiration of 
the applicable time limit will be accepted as having been 
timely filed.  In the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by the VA, 
excluding Saturdays, Sundays, and legal holidays.  See 38 
C.F.R. §§ 20.305 (a), 20.306 (2005).  In computing the time 
limit for filing a document, the first day of the specified 
period will be excluded and the last day included and where 
the time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will be included in the 
computation.  38 C.F.R. § 20.305(b) (2005).

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  See United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In 
Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the 
Court found that the presumption of regularity applied to VA 
mailings of notice.  The Court found that there is a 
presumption of regularity under which it is presumed that 
government officials have properly discharged their official 
duties.  The presumption is not absolute; it may be rebutted 
by the submission of clear evidence to the contrary.  Once 
clear evidence is submitted, VA is no longer entitled to the 
benefit of the presumption and the burden shifts to VA to 
establish that a government official properly discharged his 
or her official duties.

By regulation the substantive appeal must consist of either 
"a properly completed VA Form 1-9. . . or correspondence 
containing the necessary information."  Cuevas v. Principi, 3 
Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 (2005).

Perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a formal 
appeal. The formal appeal permits the appellant to consider 
the reasons for an adverse RO decision, as explained in the 
statement of the case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
See 38 U.S.C.A. § 7105; see also Roy v. Brown, 5 Vet. App. 
554 (1993).  

Upon request, the time period for filing a substantive appeal 
may be extended for good cause shown.  38 C.F.R. § 3.109(b) 
(2005); but see Corry v. Derwinski, 3 Vet. App. 231 (1992) 
[there is no legal entitlement to an extension of time, 
rather, section 3.109(b) commits the decision to the sole 
discretion of the Secretary].  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2005).

If there is a failure to comply with the above-cited law and 
regulations governing the filing of appeals, it is incumbent 
on the Board to reject the application for review on appeal.  
See 38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002); see also 
Marsh v. West, 11 Vet. App. 468, 470-72 (1998) [Board has the 
jurisdiction - indeed, the obligation - to assess its 
jurisdiction].

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).

Analysis

As was alluded to above, a date stamp indicates that the 
veteran's substantive appeal was received on July 31, 2003, 
over 60 days after the SOC was issued on May 30, 2003.  The 
veteran's representative argues that the RO actually received 
the veteran's substantive appeal on July 30, 2003, and that 
July 30, 2003, was within the 60-day period from the mailing 
of the SOC on May 30, 2003.

Discussion

For reasons stated below, the Board finds that the veteran's 
substantive appeal was untimely.

The veteran was notified of the May 2002 rating decision and 
given his appellate rights on May 29, 2002.  The SOC was 
mailed to the veteran on May 30, 2003.
Under the law and VA regulations, the veteran had until July 
30, 2003 [the latter of one year after the decision itself or 
60 days after the issuance of the SOC] to file a substantive 
appeal.  See 38 U.S.C.A. § 7015 (West 2002); 38 C.F.R. 
§ 20.302 (2005).

The date stamp reflects that the veteran's VA Form 9 was 
received at the RO on July 31, 2003.  This is after the 
expiration of the 60 day period which started on May 30, 
2003.    

The veteran's representative argues that the VA Form 9 was 
actually submitted to the RO on July 30, 2003, because a VA 
employee took possession of the document on July 30, 2003 but 
did not date-stamp the document until the next day.    
However, there is no evidence that this shift in physical 
possession in fact took place on July 30, 2003.  The 
representative's mere allegation is not clear evidence to the 
contrary.  Moreover, and crucially, the substantive appeal 
was in fact "filed" on July 31, 2003, because that is the 
date that the document is date-stamped as being received by 
VA.   

In short, the presumption of regularity has not been 
rebutted; July 31, 2003 is the date of receipt of the VA Form 
9. 

Moreover, even if it is assumed for the sake of argument that 
the VA Form 9 was "filed" on July 30, 2003, it was still 
untimely.  Here, the question: is when did the 60-day period 
for filing a timely substantive appeal expire?  The veteran's 
representative argues that the 60-day period expired on July 
30, 2003.  However, applying the operative VA regulations, 
38 C.F.R. §§ 20.305(b) and 20.306, reflects that the sixtieth 
day was in fact July 29, 2003.  

The date os mailing of the SOC, May 30, 2005, is excluded 
from the computation; see 38 C.F.R. § 20.305(b) (2005).  May 
31, 2003 was the first day of the 60-day period.  There were 
thirty days in June 2003.  Thus, at the end of June 2003, 31 
days of the 60-day period had passed.  The remaining twenty-
nine days of the 60 day period were the first 29 days of July 
2003.  July 29, 2003, was a Tuesday and was not a federal 
holiday.  The Board finds that the 60-day period expired at 
the end of July 29, 2003.  This was also the finding of the 
RO.  

Thus, even if one assumes that the VA Form 9 was in the hands 
of the RO on July 30, 2003, and even if one further assumes 
that such constituted "filing" under the law, the veteran's 
claim still fails because the filing period expired a day 
earlier, on July 29, 2003. 

Perhaps realizing the weakness of the pervious arguments, the 
veteran's representative, in a November 2003 statement, asked 
for a retroactive one-or two-day extension in light of the 
fact that the VA Form 9 was not received by the RO by the end 
of July 29, 2003.  However, the request for an extension 
should have been made in writing prior to the expiration of 
the time limit for filing a substantive appeal.  See 
38 C.F.R. §§ 3.109, 20.303 (2003).  Because this retroactive 
request was not made in writing prior to July 30, 2003, an 
extension cannot be granted.  

The Board additionally observes that the VA Form 9 in 
question was date-stamped as being received at the American 
Legion on July 15, 2003, although it was not date-stamped as 
being received by the RO until July 31, 2003.  The postmark 
rule in 38 C.F.R. § 20.305(a) (which provides for a prior 5-
day presumption of mailing) does not apply in this case, 
since the veteran's VA Form 9 was received by his 
representative on July 15, 2003.  In fact, it is not even 
clear that the veteran mailed the VA Form 9.  

Although the veteran's representative is located in the same 
building as the VA RO, the representative is not an agent of 
VA.  Therefore, receipt by the representative of the Form 9 
on July 15, 2003 does not constitute its receipt on that date 
by VA.  In other words, the fact that the VA Form 9 was in 
the possession of the representative within the 60-day period 
is not relevant. It is unfortunate the representative did not 
immediately submit the VA Form 9 to VA (the Board notes that 
the November 2003 VA Form with regard to this appeal was 
received by the representative on November 13, 2003 and was 
received by VA the next day), but this is not a factor in the 
Board's deliberations.

Conclusion

In short, for reasons and bases discussed above, the Board 
finds that timely substantive appeals were not received with 
respect to the May 2002 rating decision as to assignments of 
an effective date of July 17, 2000 for the grant of service 
connection for the left hip disability and a 10 percent 
disability rating for the left hip disability.  The filing 
period expired on July 29, 2003, and the substantive appeal 
was not filed until July 31, 2003.  

If there is a failure to comply with the law or regulations, 
it is incumbent upon the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105, 7108; Roy, supra; see 
also Rowell v. Principi, 4 Vet. App. 9 (1993).  Because the 
veteran did not timely file substantive appeals regarding the 
May 2002 rating decision as to assignments of an effective 
date of July 17, 2000, for the grant of service connection 
for the left hip disability and a 10 percent disability 
rating for the left hip disability, the Board lacks 
jurisdiction to adjudicate the issues on the merits.  
His appeal must be dismissed.  See 38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 19.4, 20.200, 20.201, 20.202, 20.302.   

The Board finally observes that this outcome may seem harsh.  
However, the old chestnut "close enough for government 
work" manifestly does not apply to filing appeals.  The 
Board is obligated to follow the law.  See 38 U.S.C.A. 
§§ 7104(c), 7108 (West 2002); see also Fenderson v. West, 12 
Vet. App. 119, 128-31 (1999) [discussing the necessity to 
filing a substantive appeal which comports with governing 
regulations].





	(CONTINUED ON NEXT PAGE)






ORDER

The appeal of the May 2002 rating decision as to the 
assignment of an effective date of July 17, 2000 for the 
grant of service connection for the left hip disability is 
dismissed.

The appeal of the May 2002 rating decision as to the 
assignment of a 10 percent disability rating for the left hip 
disability is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


